RE RULES AND PROCEDURES FOR THE DISPUTE RESOLUTION ACT, APP. C



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:RE RULES AND PROCEDURES FOR THE DISPUTE RESOLUTION ACT, APP. C

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




RE RULES AND PROCEDURES FOR THE DISPUTE RESOLUTION ACT, APP. C2018 OK 80Decided: 10/08/2018THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2018 OK 80, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


RE: Rules and Procedures for the Dispute Resolution Act; Appendix C - Acknowledgment of Confidentiality and Rules of Conduct



ORDER

The form set forth in Appendix C of the Rules and Procedures for the Dispute Resolution Act, Title 12, Chap. 37, App., is hereby withdrawn and replaced in its entirety with the Acknowledgment Form set forth on the attached Exhibit. All persons attending a proceeding in the Dispute Mediation Program must abide by the applicable Confidentiality Provisions (12 O.S. §1805) and Rules of Conduct for Outside Parties Attending Mediation Hearing (Rule 10, Rules and Procedures for the Dispute Resolution Act, Title 12, Chap. 37, App), and shall be required to execute this Acknowledgment Form before attending a mediation proceeding.
DONE BY ORDER OF THE OKLAHOMA SUPREME COURT IN CONFERENCE THIS 8TH DAY OF OCTOBER, 2018.

/S/CHIEF JUSTICE


ALL JUSTICES CONCUR


 

 
Confidentiality and Rules of Conduct Acknowledgement Form
 
 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA